Citation Nr: 0002602	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
July 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In an Informal Presentation Hearing, the veteran's 
representative raised a claim for an effective date prior to 
September 22, 1997, for a 30 percent disability evaluation 
for service-connected headaches.  In addition a claim for 
service connection depression due to service-connected 
headaches has been asserted.  The Board notes that these 
matters have not been developed or adjudicated by the RO and 
are referred thereto for appropriate action.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  For the reasons set forth below, the 
Board is of the view that further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by statute.  

After this matter was transmitted to the Board the veteran 
submitted additional evidence in support of his claim for an 
increased rating for service-connected headaches.  This 
evidence consists of a statement submitted by the veteran's 
spouse dated May 1999.  In this statement, his spouse 
indicates that the veteran has a number of disabilities 
including headaches which have caused the veteran to incur 
absences from work.  An attendance sheet regarding the 
asserted absences has been associated with the record.  The 
Board notes, however, that it is not clear whether such 
absence are due to the service-connected headaches.  In 
addition, the veteran has submitted a number of VA outpatient 
treatment records dated in 1999 pertaining to the headaches.  
The Board notes that the veteran has not waived RO 
consideration of this evidence.  Therefore, the Board is 
referring these documents to the RO for appropriate action.  
In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected headaches.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified neurologist, if available, to 
determine the current severity of his 
service-connected headaches.  The claims 
folder should be available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  The examiner should 
provide an opinion concerning the impact 
of the veteran's disability on his 
industrial adaptability.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
The RO should reevaluate the issue on 
appeal in light of any additional 
evidence obtained pursuant to the 
requested development.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




